        Case 4:19-cv-06812-JST Document 68 Filed 06/23/20 Page 1 of 18



 1   CLEMENT ROBERTS (CSBA # 209203)
     DANIEL S. GUERRA (CSBA # 267559)
 2   KOUROSH JAHANSOUZ (CSBA # 292559)
     ORRICK, HERRINGTON & SUTCLIFFE LLP
 3   405 Howard Street
     San Francisco, CA 94105
 4   Telephone:    (415) 773-5700
     Facsimile:    (415) 773-5759
 5   croberts@orrick.com
     dguerra@orrick.com
 6   kjahansouz@orrick.com
 7   EMMANUEL FUA (CSBA # 284563)
     ORRICK, HERRINGTON & SUTLIFFE LLP
 8   51 West 52nd Street
     New York, NY 10019
 9   Telephone:    (212) 506-5000
     Facsimile:    (212) 506-5151
10   efua@orrick.com
11   Attorneys for Plaintiff
12   (counsel for other parties are identified on the
     signature pages)
13
                                       UNITED STATES DISTRICT COURT
14
                                      NORTHERN DISTRICT OF CALIFORNIA
15

16
      ANIMAL LEGAL DEFENSE FUND,
17                                                              Case No. 4:19-cv-06812-JST
                         Plaintiff,
18                                                              Related Cases: No. 4:19-cv-06013-JST
            v.                                                                 No. 4:19-cv-06812-JST
19
      DAVID BERNHARDT, et al.,
20                                                             JOINT CASE MANAGEMENT
                         Defendants,                           STATEMENT; PROPOSED ORDER
21
                      and                                      Case Management Conf.: June 30, 2020
22                                                             Time: 2:00 p.m.
                                                               Judge: Jon S. Tigar
23    STATE OF ALABAMA, et al.,
                                                               Courtroom 6, 2nd Floor,
24                                                             1301 Clay Street, Oakland, CA 94612
                         Intervenor-Defendants.
25

26

27

28
                                                           1
      Joint Case Management Statement and Proposed Order - Case No. 4:19-cv-06812-JST
       Case 4:19-cv-06812-JST Document 68 Filed 06/23/20 Page 2 of 18



 1           The parties in these three related cases submit this Joint Case Management Statement and
 2   [Proposed] Order pursuant to the Standing Order for All Judges of the Northern District of
 3   California dated November 1, 2018, Judge Tigar’s Standing Order for All Civil Cases dated
 4   January 29, 2020, and Civil Local Rule 16-9. Undersigned counsel for Plaintiffs, Defendants,
 5   Industry-Intervenors,1 State-Intervenors,2 and Private-Landowner-Intervenors3 (together,
 6   “Intervenor-Defendants”) have discussed the items enumerated in the Court’s Standing Order and
 7   respectfully submit the following joint statement:

 8           1.   Jurisdiction and Service

 9           Plaintiffs contend that this Court has jurisdiction pursuant to 28 U.S.C. § 1331 (federal

10   question jurisdiction), 28 U.S.C. § 1346 (civil action against the United States), 16 U.S.C.

11   § 1540(g) (Endangered Species Act (“ESA”)), and 5 U.S.C. § 702 (Administrative Procedure Act

12   (“APA”)). Federal Defendants contend that this Court lacks subject matter jurisdiction. All

13   parties have been served.

14           Defendant-Intervenors take no position at this time as to whether the Court has

15   jurisdiction under Article III.

16           2.      Facts

17           On August 12, 2019, Federal Defendants issued three separate final rules (the “Final
     Rules”) governing implementation of the Endangered Species Act, 16 U.S.C. §§ 1531 et seq. The
18
     “Revision of the Regulations for Listing Species and Designating Critical Habitat,” 84 Fed. Reg.
19
     45,020 (Aug. 27, 2019) (the “Listing Rule”), addresses listing decisions and critical habitat
20
     designations under Section 4 of the ESA, 16 U.S.C. § 1533. The “Revision of Regulations for
21
     Interagency Cooperation,” 84 Fed. Reg. 44,976 (Aug. 27, 2019) (the “Interagency Consultation
22
     Rule”), addresses consultation between federal agencies and Defendants for federal agency
23

24           1
               American Farm Bureau Federation, American Forest Resource Council, American
     Petroleum Institute, Federal Forest Resource Coalition, National Alliance of Forest Owners,
25   National Association of Home Builders, National Cattlemen’s Beef Association, and Public
     Lands Council.
26           2
               States of Alabama, Alaska, Arizona ex rel. the Arizona Game and Fish Commission,
     Arkansas, Idaho, Kansas, Missouri, Montana, Nebraska, North Dakota, Utah, West Virginia, and
27   Wyoming.
             3
               Kenneth Klemm, Beaver Creek Buffalo Co., Washington Cattlemen’s Association, and
28   Pacific Legal Foundation.
                                                          2
     Joint Case Management Statement and Proposed Order - Case No. 4:19-cv-06812-JST
       Case 4:19-cv-06812-JST Document 68 Filed 06/23/20 Page 3 of 18



 1   actions that may affect listed species or critical habitat under Section 7 of the ESA, 16 U.S.C.
 2   § 1536. The “Revision of the Regulations for Prohibitions to Threatened Wildlife and Plants,” 84
 3   Fed. Reg. 44,753 (Aug. 27, 2019) (the “4(d) Rule”), addresses the U.S. Fish and Wildlife
 4   Service’s (“FWS”) prior regulatory extension to all threatened species of the “take” and certain
 5   other prohibitions under section 9 of the ESA, 16 U.S.C. § 1538, unless FWS issued a special
 6   4(d) rule for a species. The Listing Rule and Interagency Consultation Rule were issued jointly
 7   by FWS and the National Marine Fisheries Service (“NMFS”). The 4(d) Rule was issued by

 8   FWS. On August 21, 2019, Plaintiffs Center for Biological Diversity, et al. (“Conservation

 9   Group Plaintiffs”) filed a Complaint challenging the Final Rules, and filed a First Amended

10   Complaint on October 23, 2019. ECF Nos. 1, 28 in Case No. 4:19-cv-05206-JST. On September

11   25, 2019, Plaintiffs State of California, et al. (“State Plaintiffs”) filed a Complaint challenging the

12   Final Rules, and filed a First Amended Complaint on October 22, 2019. ECF Nos. 1, 28 in Case

13   No. 4:19-cv-06013-JST. On October 21, 2019, Plaintiff Animal Legal Defense Fund, et al.

14   (“ALDF”) filed a complaint challenging the Final Rules. ECF No. 1 in Case No. 4:19-cv-06812-

15   JST.

16           3.      Legal Issues

17           Plaintiffs allege that the Final Rules violate the ESA’s plain language, structure, and
     purposes; lack any reasoned basis, violate notice and comment procedures, and are otherwise
18
     arbitrary and capricious under the APA; and that Federal Defendants violated the National
19
     Environmental Policy Act (“NEPA”), 42 U.S.C. §§ 4321 et seq., by failing to assess the
20
     environmental impacts of the Final Rules. The Conservation Group Plaintiffs also allege that
21
     Federal Defendants violated the ESA by failing to consult under 16 U.S.C. § 1536(a)(2) on the
22
     issuance of the Final Rules.
23
             Federal Defendants and Intervenor-Defendants dispute these claims and Federal
24
     Defendants also maintain that Plaintiffs lack standing and the cases are not ripe for review.
25
             4.      Motions
26
             On December 6, 2019, Defendants moved to dismiss Plaintiffs’ complaints for lack of
27
     jurisdiction (ECF No. 46 in Case No. 19-cv-6013; ECF No. 33 in Case No. 19-cv-5206; ECF
28
                                                          3
     Joint Case Management Statement and Proposed Order - Case No. 4:19-cv-06812-JST
       Case 4:19-cv-06812-JST Document 68 Filed 06/23/20 Page 4 of 18



 1   No. 21 in Case No. 19-cv-6812). On May 18, 2020, the Court denied this motion with regard to
 2   the State Plaintiffs, but granted the motion with regard to the Conservation Group Plaintiffs and
 3   ALDF (ECF No. 98 in Case No. 19-cv-6013; ECF No. 87 in Case No. 19-cv-5206; ECF No. 60
 4   in Case No. 19-cv-6812). The Court required any amended complaint to be filed within 21 days
 5   of the May 18, 2020 Order. The Conservation Group Plaintiffs filed a Second Amended
 6   Complaint on June 4, 2020 (ECF No. 90 in Case No. 19-cv-5206). ALDF filed a First Amended
 7   Complaint on June 8, 2020 (ECF No. 62 in Case No. 19-cv-6812).

 8            Intervenor-States filed a motion to intervene as defendants (ECF No. 53 in Case No. 19-

 9   cv-6013; ECF No. 47 in Case No. 19-cv-5206; ECF No. 35 in Case No. 19-cv-6812). On

10   December 13, 2019, Industry-Intervenors moved to intervene as defendants (ECF No. 64 in Case

11   No. 19-cv-6013; ECF No. 36 in Case No. 19-cv-5206; ECF No. 24 in Case No. 19-cv-6812). On

12   December 17, 2020, Private-Landowner-Intervenors also moved to intervene as defendants (ECF

13   No. 69 in Case No. 19-cv-6013; ECF No. 41 in Case No. 19-cv-5206; ECF No. 29 in Case

14   No. 19-cv-6812). On May 18, 2020, the Court granted the motions to intervene (ECF No. 97 in

15   Case No. 19-cv-6013; ECF No. 89 in Case No. 19-cv-5206; ECF No. 59 in Case No. 19-cv-

16   6812).

17            In the recently filed amended complaints, Conservation Group Plaintiffs and ALDF
     contend that they provided the specific factual allegations, including identified members whose
18
     particular interests have suffered or will suffer harm and the risk of harm, that the Court found
19
     missing in the Order Granting Motion to Dismiss, ECF No. 87 in Case No. 4:19-cv-05206 (May
20
     18, 2020); ECF No. 60 in Case No. 4:19-cv-6812 (May 18, 2020). Federal Defendants may
21
     dispute this contention and continue to contest the assertion that the Court has jurisdiction over all
22
     or some of the claims raised in the three related cases.
23
              There are no pending motions.
24
              Because this case is governed by the APA, the parties anticipate resolving this matter
25
     through cross-motions for summary judgment after filing and service of the agencies’
26
     administrative record(s). Should the Court adopt the schedule in paragraph 17 below, the parties
27
     do not believe that a case management conference is necessary and request that the Court vacate
28
                                                          4
     Joint Case Management Statement and Proposed Order - Case No. 4:19-cv-06812-JST
       Case 4:19-cv-06812-JST Document 68 Filed 06/23/20 Page 5 of 18



 1   the June 30, 2020 case management conference from the Court calendar.
 2           5.   Amendment of Pleadings
 3           The parties do not currently anticipate any further amendment of the pleadings.
 4           6.   Evidence Preservation
 5           The parties have reviewed the Guidelines Relating to the Discovery of Electronically
 6   Stored Information (“ESI Guidelines”) regarding reasonable and proportionate steps taken to
 7   preserve evidence relevant to the issues reasonably evident in this action. See ESI Guidelines

 8   2.01 and 2.02, and Checklist for ESI Meet and Confer. In this matter, such preservation is limited

 9   to that necessary to prepare and file the administrative record(s).

10           7.   Disclosures

11           The parties anticipate that this action will be resolved based on the agencies’

12   administrative record(s) for the Final Rules. Evidentiary disclosures are not required in record

13   review cases, and none are anticipated. Fed. R. Civ. P. 26(a)(1)(B)(i).

14           8.   Discovery

15           The parties anticipate that this action will be resolved based on the agencies’

16   administrative record(s) for the Final Rules and that discovery will not be necessary.

17           9.   Class Actions
             This case is not a class action.
18
             10. Related Cases
19
             The Court has related the following cases: Case Nos. 4:19-cv-05206, 4:19-cv-06013, and
20
     4:19-cv-06812.
21
             11. Relief
22
             Conservation Group Plaintiffs ask the Court to: (1) declare that FWS and NMFS acted
23
     arbitrarily, capriciously, and contrary to law, including NEPA and the CEQ regulations, in
24
     violation of the APA, by invoking categorical exclusions and failing to prepare an Environmental
25
     Impact Statement on the Final Rules, and by failing to evaluate alternatives to, and the full
26
     impacts of, the Final Rules in an Environmental Impact Statement; (2) declare that FWS and
27
     NMFS acted arbitrarily, capriciously, and contrary to law, including the ESA, in violation of the
28
                                                          5
     Joint Case Management Statement and Proposed Order - Case No. 4:19-cv-06812-JST
       Case 4:19-cv-06812-JST Document 68 Filed 06/23/20 Page 6 of 18



 1   APA, in promulgating the Final Rules; (3) declare that FWS and NMFS acted arbitrarily,
 2   capriciously, contrary to law, abused their discretion, and failed to follow the procedures required
 3   by law in their promulgation of the Final Rules, in violation of the APA; (4) declare that FWS and
 4   NMFS violated Section 7(a)(2) of the ESA by promulgating the Final Rules by failing to consult
 5   on the regulations’ effects on listed species and their critical habitat; (5) hold unlawful and vacate
 6   the Final Rules, reinstating the prior in-force regulations; (6) enjoin FWS and NMFS from
 7   applying or otherwise relying upon the Final Rules; (7) award Plaintiffs their reasonable fees,

 8   costs, and expenses, including attorneys’ fees; and (8) grant Plaintiffs such further and additional

 9   relief as the Court may deem just and proper.

10           State Plaintiffs seek: (1) a declaratory judgment that Defendants acted arbitrarily,

11   capriciously, contrary to law, abused their discretion and in excess of their statutory jurisdiction

12   and authority in their promulgation of the Final Rules, in violation of the ESA and the APA; (2) a

13   declaratory judgment that Defendants acted arbitrarily, capriciously, contrary to law, abused their

14   discretion, and failed to follow the procedures required by law in their promulgation of the Final

15   Rules, in violation of the APA; (3) a declaratory judgment that Defendants acted arbitrarily,

16   capriciously, contrary to law, abused their discretion, and failed to follow the procedures required

17   by law in their promulgation of the Final Rules, in violation of NEPA and the APA; (4) an order
     vacating Defendants’ unlawful issuance of the Final Rules so that the prior regulatory regime is
18
     immediately reinstated; (5) a mandatory injunction requiring Defendants to immediately
19
     withdraw the Final Rules and reinstate the prior regulatory regime; (6) an award of State
20
     Plaintiffs’ costs, expenses, and reasonable attorneys’ fees; and (7) such other relief as the Court
21
     deems just and proper.
22
             ALDF asks the Court to: (1) declare that FWS and NMFS acted arbitrarily, capriciously,
23
     and contrary to the ESA, in violation of the APA; (2) hold unlawful and vacate the Final Rules;
24
     (3) enjoin the FWS from applying or otherwise relying upon the Final Rules; (4) reinstate the
25
     predecessors to the Final Rules; (5) award Plaintiff its reasonable fees, costs, and expenses,
26
     including attorneys’ fees; and (6) grant Plaintiff such further and additional relief as the Court
27
     may deem just and proper.
28
                                                          6
     Joint Case Management Statement and Proposed Order - Case No. 4:19-cv-06812-JST
       Case 4:19-cv-06812-JST Document 68 Filed 06/23/20 Page 7 of 18



 1           Federal Defendants and Intervenor-Defendants dispute Plaintiffs entitlement to any relief
 2   in the three related cases and therefore oppose the relief sought.
 3           12. Settlement and ADR
 4           The parties have complied with ADR L.R. 3-5 and do not believe that settlement or ADR
 5   would be productive at this time.
 6           13. Consent to Magistrate Judge for All Purposes
 7           The Conservation Groups Plaintiffs declined magistrate judge jurisdiction in Case No.

 8   4:19-cv-5206. Case Nos. 4:19-cv-06013 and 4:19-cv-06812 were related to this Court prior to the

 9   date for submission of any magistrate consent forms.

10           14. Other References

11           The parties do not believe that this case is suitable for reference to binding arbitration,

12   special master, or the Judicial Panel on Multidistrict Litigation.

13           15. Narrowing of Issues

14           The parties do not believe that it is possible to narrow the issues at this time.

15           16. Expedited Trial Procedure

16           Because judicial review in this case is based on the agencies’ administrative record(s), the

17   cases should be decided on summary judgment and no trial is expected to occur. The parties
     agree to and request entry of the summary judgment briefing schedule outlined below.
18
             17. Scheduling
19
             The parties respectfully propose the schedule below for certifying the administrative
20
     record and briefing cross-motions for summary judgment:
21
         Deadline                           Action
22       July 23, 2020                      Federal Defendants filing of the administrative record(s) for
                                            the Final Rules. Federal Defendants shall manually file the
23                                          administrative record(s) by providing to the Clerk’s Office
                                            two copies of the administrative record(s) located on USB
24                                          flash drives (or equivalent). Federal Defendants shall serve
                                            the certified administrative record(s) on counsel for the
25                                          parties and may do so by providing the parties with access
                                            to the record(s) via cloud storage (e.g., box.com) or
26                                          electronic means (USB flash drive or equivalent).
         60 days from Federal               Any motions challenging the completeness of the
27       Defendants’ filing of the AR       administrative record(s). (The filing of such a motion shall
                                            toll the merits briefing schedule).
28
                                                          7
     Joint Case Management Statement and Proposed Order - Case No. 4:19-cv-06812-JST
       Case 4:19-cv-06812-JST Document 68 Filed 06/23/20 Page 8 of 18



 1       90 days from Federal               Plaintiffs’ Motions for Summary Judgment, which will not
         Defendants’ filing of the AR       exceed 40 pages for each group of Plaintiffs.
 2       or 60 days after any record-
         related motions are decided,
 3       whichever comes last
         60 days after Plaintiffs file      Federal Defendants’ Combined Oppositions to Motions for
 4       their motions for summary          Summary Judgment and Cross-Motions for Summary
         judgment                           Judgment, which will not exceed a total of 120 pages.
 5       21 days after Defendants’          Intervenor-Defendants’ Combined Oppositions to Motions
         Combined Opposition to             for Summary Judgment and Cross-Motions for Summary
 6       Motions for Summary                Judgment. State-Intervenors’ Combined Opposition and
         Judgment and Cross-Motion          Cross-Motion will not exceed 25 pages. Industry-
 7       for Summary Judgment               Intervenors’ Combined Opposition and Cross-Motion will
                                            not exceed 25 pages. Private-Landowner-Intervenors’
 8                                          Combined Opposition and Cross-Motion will not exceed 25
                                            pages.
 9       30 days after Intervenor-          Plaintiffs’ Combined Replies in Support of Motions for
         Defendants’ Combined               Summary Judgment and Oppositions to Cross-Motions,
10       Oppositions to Motion for          which not to exceed 25 pages for each group of Plaintiffs.
         Summary Judgment and
11       Cross-Motions for Summary
         Judgment
12
         30 days after Plaintiffs’          Defendants’ Replies in Support of Cross-Motion for
13       Combined Replies in                Summary Judgment. Defendants shall file one brief, which
         Support of Motions for             will not exceed 65 pages.
14       Summary Judgment and
         Oppositions to Cross-
15       Motions for Summary
         Judgment
16       14 days after                      Intervenor-Defendants’ Replies in Support of Cross-Motions
         Defendants’ Reply in               for Summary Judgment. State-Intervenors’ Reply will not
17       Support of Cross-Motion for        exceed 15 pages. Industry-Intervenors’ Reply will not
         Summary Judgment                   exceed 15 pages. Private-Landowner-Intervenors’ Reply
18                                          will not exceed 15 pages.
         Earliest available date no         Hearing on Cross-Motions for Summary Judgment
19       sooner than 21 days after
         summary judgment briefing
20       completed

21         If necessary, the parties may seek leave to modify the page limitations.

22         With regard to the filing of the administrative record, Plaintiffs’ position is that Defendants

23   are required to provide a privilege log for any documents that are withheld based on an asserted

24   privilege. See, e.g., Sierra Club v. Zinke, 2018 WL 3126401, *5 (N.D. Cal. June 26, 2018)

25   (“Privilege logs are required when a party intends to withhold documents based on the

26   deliberative process privilege”); Regents of University of California v. U.S. Dep’t of Homeland

27   Security, 2018 WL 1210551, *6 (N.D. Cal. Mar. 8, 2018) (“Every court in this district to consider

28
                                                          8
     Joint Case Management Statement and Proposed Order - Case No. 4:19-cv-06812-JST
       Case 4:19-cv-06812-JST Document 68 Filed 06/23/20 Page 9 of 18



 1
     the issue … has required administrative agencies to provide a privilege log in withholding
 2
     documents that otherwise belong in the administrative record”).
 3
           Federal Defendants’ position is that the administrative record consists of non-privileged,
 4
     non-deliberative documents relating to the challenged final agency actions. See Oceana, Inc. v.
 5
     Ross, 920 F.3d 855, 865 (D.C. Cir. 2019). A privilege log therefore is inapposite because no
 6
     privileged documents are being “withheld.” See ASSE Int’l v. Kerry, 2018 WL 3326687, at *2
 7
     (C.D. Cal. Jan. 3, 2018) (concluding that the Ninth Circuit has recognized, “in principle,” that
 8
     “privileged materials are not part of the administrative record in the first instance”). As such,
 9
     Plaintiffs’ position set forth above more accurately contests the scope and contents of the
10
     administrative record, which constitutes a dispute that should be not be decided in the abstract
11
     before the administrative record(s) are filed. Instead, if after reviewing the record(s) and agency
12
     certifications, Plaintiffs have a dispute over the scope and contents of the record(s) that the parties
13
     are unable to resolve following good faith conferral, Plaintiffs should file a motion and raise that
14
     dispute with the Court under to the procedures for resolving disputes over the administrative
15
     record set forth above. See Cook Inletkeeper v. EPA, 400 F. App’x 239, 240 (9th Cir. 2010)
16
     (denying motion to supplement the record and prepare a privilege log because the movant failed
17
     to present “clear evidence” of a deficiency).
18
             18. Trial
19
             A trial is not anticipated in this record review case. The parties anticipate that the
20
     summary judgment hearing will require 2 to 4 hours.
21
             19. Disclosure of Non-party Interested Entities or Persons
22
             All required disclosure statements have been filed.
23
             20. Professional Conduct
24
             All attorneys of record for the parties have reviewed the Guidelines for Professional
25
     Conduct for the Northern District of California.
26
             21. Other
27

28
                                                          9
     Joint Case Management Statement and Proposed Order - Case No. 4:19-cv-06812-JST
       Case 4:19-cv-06812-JST Document 68 Filed 06/23/20 Page 10 of 18



 1
             The parties are not aware of any other matters that may facilitate the just, speedy, and
 2
     inexpensive resolution of this matter.
 3

 4
           In compliance with Local Rule 5-1(i), the filer of this document attests that all signatories
 5
     listed have concurred in the filing of this document.
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                         10
     Joint Case Management Statement and Proposed Order - Case No. 4:19-cv-06812-JST
       Case 4:19-cv-06812-JST Document 68 Filed 06/23/20 Page 11 of 18



 1   Dated: June 23, 2020                                     Respectfully submitted,
 2                                                             /s/ Clement Roberts
                                                              CLEMENT ROBERTS (CSBA # 209203)
 3                                                            DANIEL S. GUERRA (CSBA # 267559)
                                                              KOUROSH JAHANSOUZ (CSBA # 292559)
 4                                                            ORRICK, HERRINGTON & SUTCLIFFE
                                                              LLP
 5                                                            405 Howard Street
                                                              San Francisco, CA 94105
 6                                                            Telephone: (415) 773-5700
                                                              Facsimile: (415) 773-5759
 7                                                            croberts@orrick.com
                                                              dguerra@orrick.com
 8                                                            kjahansouz@orrick.com
 9                                                            EMMANUEL FUA (CSBA # 284563)
                                                              ORRICK, HERRINGTON & SUTLIFFE LLP
10                                                            51 West 52nd Street
                                                              New York, NY 10019
11                                                            Telephone: (212) 506-5000
                                                              Facsimile: (212) 506-5151
12                                                            efua@orrick.com
13                                                            Attorneys for ANIMAL LEGAL DEFENSE
                                                              FUND
14
                                                              XAVIER BECERRA
15                                                            Attorney General of California
                                                              DAVID A. ZONANA
16                                                            DAVID A. ALDERSON
                                                              Supervising Deputy Attorneys General
17
                                                               /s/ George Torgun
18                                                            GEORGE TORGUN
                                                              ERIN GANAHL
19                                                            TARA L. MUELLER
                                                              Deputy Attorneys General
20                                                            1515 Clay Street, 20th Floor
                                                              P.O. Box 70550
21                                                            Oakland, CA 94612-0550
                                                              Telephone: (510) 879-1002
22                                                            Fax: (510) 622-2270
                                                              Email: George.Torgun@doj.ca.gov
23

24                                                            MAURA HEALEY
                                                              Attorney General of Massachusetts
25
                                                              /s/ Matthew Ireland
26                                                            MATTHEW IRELAND (pro hac vice)
                                                              TURNER SMITH (pro hac vice)
27                                                            Assistant Attorneys General
                                                              Office of the Attorney General
28
                                                         11
     Joint Case Management Statement and Proposed Order - Case No. 4:19-cv-06812-JST
       Case 4:19-cv-06812-JST Document 68 Filed 06/23/20 Page 12 of 18



 1                                                            Environmental Protection Division
                                                              One Ashburton Place, 18th Floor
 2                                                            Boston, MA 02108
                                                              Telephone: (617) 727-2200
 3                                                            Email: Matthew.Ireland@mass.gov
                                                              Email: Turner.Smith@mass.gov
 4

 5                                                            BRIAN E. FROSH
                                                              Attorney General of Maryland
 6
                                                              /s/ Steven J. Goldstein
 7                                                            STEVEN J. GOLDSTEIN (pro hac vice)
                                                              Special Assistant Attorney General
 8                                                            Office of the Attorney General
                                                              200 Saint Paul Place, 20th Floor
 9                                                            Baltimore, Maryland 21202
                                                              Telephone: (410) 576-6414
10                                                            Email: sgoldstein@oag.state.md.us
11                                                            Attorneys for State Plaintiffs
12
                                                               /s/ Kristen L. Boyles
13
                                                              KRISTEN L. BOYLES (CSBA # 158450)
14                                                            PAULO PALUGOD (NYB # 5047964)
                                                              [Admitted Pro Hac Vice]
15                                                            EARTHJUSTICE
                                                              810 Third Avenue, Suite 610
16                                                            Seattle, WA 98104
                                                              Ph: (206) 343-7340
17                                                            kboyles@earthjustice.org
                                                              ppalugod@earthjustice.org
18
                                                              Attorneys for Plaintiffs Center for Biological
19                                                            Diversity, Defenders of Wildlife, Sierra Club,
                                                              National Parks Conservation Association,
20                                                            WildEarth Guardians, and The Humane
                                                              Society of The United States
21
                                                              ANDREA A. TREECE (CSBA # 237639)
22                                                            EARTHJUSTICE
                                                              50 California Street, Suite 500
23                                                            San Francisco, CA 94111
                                                              Ph: (415) 217-2089
24                                                            atreece@earthjustice.org
25                                                            Local Counsel for Plaintiffs
26                                                            REBECCA RILEY (ISBA # 6284356)
                                                              [Admitted Pro Hac Vice]
27                                                            NATURAL RESOURCES DEFENSE
                                                              COUNCIL
28
                                                         12
     Joint Case Management Statement and Proposed Order - Case No. 4:19-cv-06812-JST
       Case 4:19-cv-06812-JST Document 68 Filed 06/23/20 Page 13 of 18



 1                                                            20 North Wacker Drive, Suite 1600
                                                              Chicago, IL 60606
 2                                                            Tel: 312-651-7900
                                                              rriley@nrdc.org
 3
                                                              Attorney for Natural Resources Defense
 4                                                            Council
 5                                                            KARIMAH SCHOENHUT (DCBA
                                                              #1028390)
 6                                                            SIERRA CLUB
                                                              [Admitted Pro Hac Vice]
 7                                                            50 F. St. NW, 8th Floor
                                                              Washington, DC 20001
 8                                                            Tel: 202-548-4584
                                                              karimah.schoenhut@sierraclub.org
 9
                                                              Attorney for Sierra Club
10
                                                              RYAN ADAIR SHANNON (OSBA #
11                                                            155537)
                                                              [Admitted Pro Hac Vice]
12                                                            CENTER FOR BIOLOGICAL DIVERSITY
                                                              P.O. Box 11374
13                                                            Portland, OR 97211
                                                              Tel: 503-283-5474 ext. 407
14                                                            rshannon@biologicaldiversity.org
15                                                            Attorney for Center for Biological Diversity
16

17

18

19
20

21

22

23

24

25

26

27

28
                                                         13
     Joint Case Management Statement and Proposed Order - Case No. 4:19-cv-06812-JST
       Case 4:19-cv-06812-JST Document 68 Filed 06/23/20 Page 14 of 18



 1
     Dated: June XX, 2020                                      /s/ Coby Healy Howell
 2                                                            Coby Healy Howell
 3                                                            U.S. Dept. of Justice
                                                              Environment and Natural Resources Division
 4                                                            c/o U.S. Attorney's Office, 1000 SW Third
                                                              Avenue, Suite
 5                                                            Portland, OR 97204
                                                              Telephone: (503) 727 1023
 6                                                            Fax: (503) 727 1117
 7                                                            Email: coby.howell@usdoj.gov

 8                                                             /s/ Michael Richard Eitel
                                                              Michael Richard Eitel
 9                                                            U.S. Department of Justice
                                                              Environment and Natural Resources Division
10
                                                              Wildlife and Marine Resources Section
11                                                            999 18th Street, Suite 370
                                                              Denver, Colorado 80202
12                                                            Telephone: (303) 844-1479
                                                              Fax: (303) 844-1350
13                                                            Email: michael.eitel@usdoj.gov
14
                                                              Attorneys for Federal Defendants
15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                         14
     Joint Case Management Statement and Proposed Order - Case No. 4:19-cv-06812-JST
       Case 4:19-cv-06812-JST Document 68 Filed 06/23/20 Page 15 of 18



 1
      Dated: June 23, 2020                            BAKER BOTTS LLP
 2
                                                      /s/ Navi Singh Dhillon
 3                                                    Navi Singh Dhillon( SBN 279537)
                                                      Christopher J. Carr (SBN 184076)
 4                                                    BAKER BOTTS LLP
 5                                                    101 California Street, Suite 3600
                                                      San Francisco, California 94111
 6                                                    Telephone: (415) 291-6200
                                                      Email: Navi.Dhillon@BakerBotts.com
 7
                                                      Scott A. Keller (pro hac vice)
 8
                                                      BAKER BOTTS LLP
 9                                                    700 K Street NW
                                                      Washington, DC 20001
10                                                    Telephone: (202) 639-7700
                                                      Email: Scott.Keller@BakerBotts.com
11
                                                      Counsel for Industry Defendant-Intervenors
12                                                    AMERICAN FARM BUREAU FEDERATION,
                                                      AMERICAN FOREST RESOURCE COUNCIL,
13                                                    AMERICAN PETROLEUM INSTITUTE,
                                                      FEDERAL FOREST RESOURCE COALITION,
14                                                    NATIONAL ALLIANCE OF FOREST OWNERS,
                                                      NATIONAL ASSOCIATION OF HOME
15                                                    BUILDERS, NATIONAL CATTLEMEN’S BEEF
                                                      ASSOCIATION, and PUBLIC LANDS COUNCIL
16

17                                                    STEVE MARSHALL
                                                      Attorney General of Alabama
18
                                                      /s/ Edmund G. LaCour Jr.
19                                                    Edmund G. LaCour Jr. (pro hac vice)
20                                                    Solicitor General
                                                      James W. Davis (pro hac vice)
21                                                    Deputy Attorney General
                                                      A. Barrett Bowdre (pro hac vice)
22                                                    Deputy Solicitor General
                                                      Office of the Alabama Attorney General
23
                                                      501 Washington Ave.
24                                                    P.O. Box 300152
                                                      Montgomery, AL 36130
25                                                    Telephone: (334) 353-2196
                                                      Fax: (334) 353-8400
26                                                    E-mail: edmund.lacour@AlabamaAG.gov
27                                                    jim.davis@AlabamaAG.gov
                                                      barrett.bowdre@AlabamaAG.gov
28
                                                         15
     Joint Case Management Statement and Proposed Order - Case No. 4:19-cv-06812-JST
       Case 4:19-cv-06812-JST Document 68 Filed 06/23/20 Page 16 of 18



 1                                                    /s/ Paul Beard II
                                                      Paul Beard II (SBN 210563)
 2
                                                      FisherBroyles LLP
 3                                                    5670 Wilshire Blvd., Ste. 1800
                                                      Los Angeles, CA 90036-5653
 4                                                    Telephone: (818) 216-3988
                                                      Fax: (213) 402-5034
 5                                                    E-mail: paul.beard@fisherbroyles.com
 6
                                                      TIMOTHY C. FOX
 7                                                    Attorney General of Montana

 8                                                    /s/ Melissa Schlichting
                                                      Melissa Schlichting (SBN 220258)
 9
                                                      Deputy Attorney General
10                                                    Montana Department of Justice
                                                      215 N. Sanders St., P.O. Box 201401
11                                                    Helena, MT 59620-1401
                                                      Telephone: (406) 444-2026
12                                                    Fax: (406) 444-3549
13                                                    E-mail: MSchlichting@mt.gov

14                                                    Attorneys for State Intervenors

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                         16
     Joint Case Management Statement and Proposed Order - Case No. 4:19-cv-06812-JST
       Case 4:19-cv-06812-JST Document 68 Filed 06/23/20 Page 17 of 18



 1

 2                                                    /s/ Jonathan Wood
      Dated: June 23, 2020                            Jonathan Wood (SBN 285229)
 3                                                    PACIFIC LEGAL FOUNDATION
                                                      3100 Clarendon Blvd., Ste. 610
 4
                                                      Arlington, VA 22201
 5                                                    Telephone: (202) 888-6881
                                                      Email: jwood@pacificlegal.org
 6
                                                      Damien M. Schiff (SBN 235101)
 7                                                    Email: dschiff@pacificlegal.org
 8                                                    Charles T. Yates (SBN (327704)
                                                      Email: cyates@pacificlegal.org
 9                                                    930 G St
                                                      Sacramento, CA 95814
10                                                    Telephone: (916) 419-7111
11                                                    Counsel  for    Private-Landowner-Intervenors
                                                      KENNETH      KLEMM,      BEAVER      CREEK
12                                                    BUFFALO CO., WASHINGTON CATTLEMEN’S
                                                      ASSOCIATION,     and     PACIFIC     LEGAL
13                                                    FOUNDATION.
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                         17
     Joint Case Management Statement and Proposed Order - Case No. 4:19-cv-06812-JST
       Case 4:19-cv-06812-JST Document 68 Filed 06/23/20 Page 18 of 18



 1                                      CERTIFICATE OF SERVICE
 2           I hereby certify that on June 23, 2020, I electronically filed the foregoing document with

 3   the Clerk of the Court using the CM/ECF system, which will send notifications of this filing to

 4   the attorneys of record and all registered participants.

 5
                                                              /s/ Clement Roberts
 6
                                                           CLEMENT ROBERTS
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                         18
     Joint Case Management Statement and Proposed Order - Case No. 4:19-cv-06812-JST
